Name: Council Decision of 27Ã November 2008 implementing Joint Action 2007/749/CFSP on the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH)
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Europe;  international security
 Date Published: 2008-11-28

 28.11.2008 EN Official Journal of the European Union L 318/14 COUNCIL DECISION of 27 November 2008 implementing Joint Action 2007/749/CFSP on the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH) (2008/890/CFSP) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Joint Action 2007/749/CFSP of 19 November 2007 on the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH) (1) and, in particular, Article 12(1) thereof, in conjunction with the second indent of Article 23(2) of the Treaty on European Union, Whereas: (1) On 19 November 2007 the Council adopted Joint Action 2007/749/CFSP establishing that the EUPM is to be continued until 31 December 2009. The financial reference amount for 2008 and 2009 is to be decided on an annual basis. (2) The mandate of the EUPM will be implemented in the context of a situation which may deteriorate and could harm the objectives of the Common Foreign and Security Policy as set out in Article 11 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 1. The financial reference amount intended to cover the expenditure related to the implementation of Joint Action 2007/749/CFSP shall be EUR 12 400 000 for 2009. 2. The expenditure financed by the amount referred to in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the European Union. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 27 November 2008. For the Council The President M. ALLIOT-MARIE (1) OJ L 303, 21.11.2007, p. 40.